Citation Nr: 0306963	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  99-14 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from August 1945 until 
February 1947 in the United States Navy, and from July 1948 
until April 1957 in the United States Army.  During his 
second period of service, his decorations included the Bronze 
Star Medal, the Silver Star Medal, and a Purple Heart.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The competent medical evidence does not show the 
veteran's presently diagnosed back condition to be causally 
related to active service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1154, 5103A, 5107(b) (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.309 (2002); 67 Fed. Reg. 67792-
677793 (Nov. 7, 2002) (to be codified in pertinent part at 
38 C.F.R. § 3.307).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 
C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

A rating decision, statement of the case, and supplemental 
statement of the case, apprised the veteran of the reasons 
and bases for the VA decision, as well as the applicable law.  
Additionally, a June 2002 letter apprised the veteran of the 
information and evidence he needed to submit to substantiate 
his claim, as well as VA's development assistance.  Based on 
the above, the Board finds that the requirements under the 
VCAA with respect to the duty to notify have been satisfied 
in this case and that no further notice is required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  Regarding the 
veteran's service medical records, documents from his period 
of service in the United States Navy are associated with the 
claims file.  The service medical records of his tour with 
the United States Army are incomplete, and include only a 
report of separation examination conducted in April 1957, and 
a Surgeon General's Office (SGO) record.  A research response 
from the National Personnel Record Center indicates that 
additional service medical records, if any, are not 
available, and are presumed to have been destroyed in a fire 
at their facility.  Also of record is a VA examination 
report.  Additionally, numerous lay statements from friends 
and relatives are associated with the claims file.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.

Relevant law and regulations

Service connection, in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Presumptive service connection

Where a veteran served 90 days or more during a period of 
war, and arthritis becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. § 
3.309 (2002); 67 Fed. Reg. 67792-677793 (Nov. 7, 2002) (to be 
codified in pertinent part at 38 C.F.R. § 3.307).

Combat presumption

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2002).  
"Satisfactory evidence" is credible evidence.  Collette v. 
Brown, 82 F.3d 389, 392 (1996).  Such credible, consistent 
evidence may be rebutted only by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d) (2002).

Factual background

The veteran's service medical records relating to his tour of 
duty in the United States Navy, from August 1945 until 
February 1947, were reviewed.  Such records and do not 
contain any complaints or treatment related to a back 
condition.  Physical examinations revealed no findings of a 
back disorder.  

The veteran's service medical records associated with his 
duty in the United States Army are unavailable, except for a 
report of separation examination in April 1957 and a SGO 
report.  The remainder of service medical records for that 
period, if any, are unavailable and are presumed to have been 
destroyed in a fire at the National Personnel Records Center 
in 1973.  The available SGO report does not reference back 
complaints or contain abnormal findings relative to the back.  
The report of separation examination in April 1957 reflects a 
normal spine and gave no indication of any injury or trauma 
to the veteran's back.

The claims file contains two letters written by comrades of 
the veteran's second period of service.  They stated that 
they had participated in practice and combat jumps with the 
veteran.  They stated that such jumps were rough and painful 
and resulted in many men being injured.  Neither claimed to 
have witnessed such an injury occurring with respect to the 
veteran.  

The claims file also contains statements from relatives of 
the veteran, all attesting to the fact that he had been 
bothered by back pain over the years.  These letters noted 
that his pain was sufficiently severe as to cause him to miss 
work, and that on occasion he was unable to get out of bed.  
One letter, written by the veteran's daughter, noted that the 
veteran had received treatment consisting of hot packs and 
anti-inflammatories at the company for which he worked.  The 
veteran was also said to have received treatment at a private 
facility, but it was noted that no such records could be 
obtained due to the passage of time.    

The veteran was examined by VA in September 2002.  The report 
of medical history noted that he had engaged in parachuting 
while in the Navy.  The veteran denied any specific trauma or 
injury to his back, but stated that after some jumps he 
occasionally would feel a little soreness in his back.  He 
indicated that, over the past 60 years, he has had persistent 
back pain.  The pain was described as episodic, and would 
come and go depending on the level of activity performed by 
the veteran.  He also reported pain, stiffness and 
fatigability.  He did not use a cane or a brace, and he was 
able to accomplish normal daily activity.  

Upon physical examination, the veteran was able to ambulate 
without aids or assistance.  He had normal station and gait.  
He had a little loss of lordosis, and there was some 
tenderness and soreness across the back.  There was no 
increased kyphosis or scoliosis.  There was some lumbosacral 
tenderness over the muscles.  There were no muscle spasms.  
The veteran could forward flex to 75 degrees with mild pain 
throughout.  He could extend, neutral bend and rotate to 25 
degrees, with pain at the extremes.  The veteran could rise 
over his toes and heels.  No sciatic irritation signs were 
noted.  X-ray examination of the lumbosacral spine revealed 
degenerative changes with osteophytes.  There was also 
minimal loss of height of the L2 vertebral body, noted by the 
interpreting radiologist as being consistent with previous 
trauma.  The veteran was diagnosed with chronic lumbosacral 
strain with arthritis of the lumbar spine.  The examiner 
stated that, given the absence of any record of specific 
trauma or injury to the back, it was more likely than not 
that the veteran's current arthritic back condition was not 
related to his service and his parachute jumps.  The examiner 
added that the veteran's current back disorder was more 
likely than not a natural occurring process.   

Analysis

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), arthritis is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3) (as 
amended by 67 Fed. Reg. 67792-677793 (Nov. 7, 2002)).  As the 
evidence of record fails to establish any clinical 
manifestations of back arthritis within the applicable time 
period, the criteria for presumptive service connection on 
the basis of a chronic disease have not been satisfied.  The 
Board further acknowledges the veteran's complaints, made at 
his VA examination in September 2002, that his back pain 
spanned 60 years.  However the first clinical manifestations 
of record did not occur until September 2002, more than 40 
years following separation from service.  While the veteran 
is competent to report his experience of pain during 
parachute jumps, as a layperson, he does not possess the 
credentials, training, or experience needed to render a 
competent opinion as to clinical diagnosis or medical 
causation relative to the back pain.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  For the same 
reasons, the lay statements offered by the veteran's 
relatives, attesting to his back pain, also fail to establish 
a causal relationship.  Such evidence only establishes a 
present disability, which is not in dispute.   

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  
As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  

Competent evidence of record establishes a current diagnosis 
of chronic lumbosacral strain with arthritis of the lumbar 
spine.  Thus, the first requirement of a service connection 
claim has been satisfied.  Additionally, the Board concedes 
that the veteran participated in parachute jumps, as this 
information was verified in statements by fellow servicemen, 
and is consistent with the conditions and circumstances of 
his combat service.  While, the veteran himself denied any 
specific trauma or injury when examined by VA in September 
2002, he reported noting back soreness after jumps.  He is 
competent to report such observation.  Trauma to the back 
during such parachute jumps, manifested by back soreness, is 
also consistent with the circumstances of his combat service.  
As such, the second requirement of service connection has 
been met as it is conceded that the veteran sustained back 
trauma in service during parachute jumps.  

As will be discussed below, the evidence of record fails to 
establish the remaining nexus elements of a service 
connection claim.

The Board notes that it is unfortunate that the veteran's 
service medical records are not available in their entirety.  
Nevertheless, the Board has had the benefit of reviewing 
numerous lay statements, two of which were written by fellow 
servicemen.  Additionally, a very critical medical document, 
the veteran's final separation examination in April 1957, was 
available for review.  Such evidence, in conjunction with the 
service medical records from the veterans tour of duty with 
the United States Navy, and the veteran's September 2002 VA 
examination, allows the Board to thoroughly consider the 
veteran's claim and to provide a well-reasoned analysis as 
mandated by O'Hare.  

As discussed earlier, in September 2002, a VA examiner was 
requested to comment on the possible relationship between the 
veteran's current back problems and his service.  That 
examiner stated that, without any record of any specific 
trauma or injury to the back, such a connection was unlikely.  
However, as discussed above, trauma to the back during 
parachute jumps, consistent with the circumstances of combat 
service, has been conceded.  Hence, the VA examiner's 
negative opinion is based on incorrect facts and is not 
dispositive.  Further, the Board acknowledges x-ray findings 
taken in September 2002, contain an impression of minimal 
loss of height of the L2 vertebral body.  The interpreting 
radiologist noted such findings as being consistent with 
previous trauma.  However, the absence of any contemporaneous 
complaints or findings relative to a back disability on 
examination for separation from service in April 1957, is of 
greater probative value in this case.  While the provisions 
of 38 U.S.C. § 1154(b) served to relax the standards to 
establish the incurrence of back trauma in service, there 
still must be a showing of a nexus between such back trauma 
in service and current back disability.  There is no 
competent evidence of record which provides such nexus.  
Rather, the negative separation examination in April 1957 
supports a contrary finding.

In summation, even upon application of the combat 
presumption, the preponderance of the competent medical 
evidence of record does not establish that the veteran's 
current back disability relates to service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  
 

ORDER

Service connection for a back condition is denied.  



	                        
____________________________________________
	U.R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

